PER CURIAM.
Having considered the appellant’s response to this Court’s order of November 9, 2010, the appeal is hereby DISMISSED. See Fla. R.App. P. 9.110(c). The appellant’s notice of appeal filed on October 25, 2010, failed to timely invoke the Court’s jurisdiction to review the final administrative order rendered on July 23, 2010.
The Court notes that the agency entered two additional nonfinal orders, both entitled “Decision of Appeals Referee,” that were mailed on September 3, 2010. These nonfinal orders determined the appellant is eligible for receipt of benefits and modified and reversed an agency determination of July 30, 2010. It is not clear from the limited record before the Court whether either of these nonfinal orders was entered upon a request by the appellant seeking further review of the agency’s determination of ineligibility rendered on July 23, 2010, which could have been treated as a timely notice of appeal. See generally Thompson v. Park Place of Venice, Inc., 888 So.2d 47, 48 (Fla. 1st DCA 2003); Jackson v. State, 834 So.2d 305 (Fla. 1st DCA 2002). However, in light of this possibility, the dismissal of this appeal is without prejudice to the appellant’s right to petition the agency for relief. See Reich v. Dep’t of Health, 868 So.2d 1275 (Fla. 1st DCA 2004) (reversing denial of motion to vacate administrative order); Durando v. Palm Beach County, 719 So.2d 1258 (Fla. 1st DCA 1998) (dismissing untimely appeal without prejudice to appellant’s right to petition agency for relief).
KAHN, DAVIS, and HAWKES, JJ., concur.